

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Exhibit 10.2
EMPLOYMENT AGREEMENT
 
THIS AGREEMENT is executed this 18 day of November, 2010 with an effective date
of the 17th day of August, 2010.
 
BETWEEN:
 
GEOGLOBAL RESOURCES INC., a body corporate incorporated under the laws of the
State of Delaware, United States and having its corporate office at Suite 200,
625 – 4 Avenue S.W., Calgary, Alberta, Canada T2P 0K2
 
(hereinafter referred to as the “Corporation”)
 
OF THE FIRST PART,
 
- and -
 
ALLAN KENT, a resident of the City of Calgary, Alberta (hereinafter referred to
as the “Executive”),
 
OF THE SECOND PART.
 
RECITAL:
 
A.  
In consideration of the mutual covenants and agreements contained in this
Agreement and other good and valuable consideration, the Corporation and the
Executive have entered this Agreement.  Pursuant to the terms of a Financial
Services Agreement entered into between the Corporation and D.I. Investments
Ltd. with an effective date as of the 29th day of August, 2003, this Agreement
replaces and supersedes as of August 17, 2010 such Financial Services Agreement
with D.I. Investments Ltd. as well as, for clarity, the related oral agreement
between the Corporation and D.I. Investments Ltd. superseded by the Financial
Services Agreement.

 

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 



 
 
ARTICLE 1
 
 
EMPLOYMENT
 
1.1  
The Corporation agrees to employ the Executive beginning August 17, 2010
(“Effective Date”) as the Vice President of Finance.

 
1.2  
The Executive accepts and agrees to serve the Corporation in this position on
the terms and conditions and for the remuneration set out in this Agreement.

 
1.3  
The Executive shall perform such duties and shall have such responsibilities,
commensurate with his position and title, as may be assigned to the Executive
from time to time by the President and the Chief Executive Officer (“CEO”) and
the board of directors of the Corporation (the “Board”).  In particular, the
Executive shall perform for the Corporation the services and fulfill those
duties and responsibilities more particularly described in Schedule “A” which
sets out the responsibilities as the Vice President of Finance to this Agreement
(the “Services”).  The Services may be amended from time to time in writing by
the Corporation and the Executive.

 
1.4  
The Executive shall report to the President and CEO.

 
1.5  
The Executive shall act as an officer of such affiliates of the Corporation as
he may be elected to and as directed by the Board (collectively, the “Related
Entities”), all without further compensation other than as provided in this
Agreement.  For that purpose, the term “Corporation” shall, unless the context
otherwise requires, be deemed to include such Related Entities.

 

 
- 2 -

--------------------------------------------------------------------------------

 

 
 
 
1.6  
The Corporation and the Executive shall enter into an Indemnification Agreement
upon terms satisfactory to both parties and the Corporation agrees to place and
maintain reasonable liability insurance coverage for its officers and directors,
including the Executive.

 
 
ARTICLE 2
 
 
PERFORMANCE OF DUTIES
 
2.1  
The Executive represents that he is capable of acting in the capacity of Vice
President of Finance of the Corporation and of providing the Services in a
diligent and professional manner, in accordance with competent, skilled and
experienced practices and in compliance with all applicable laws and
regulations.  The Executive agrees to faithfully, honestly, diligently and to
the best of the Executive’s ability serve the Corporation and to use his best
efforts to promote the best interests of the Corporation and to bring business
opportunities to the Corporation as they arise from time to time.

 
2.2  
The Executive acknowledges that he is bound by legal and equitable duties to the
Corporation which are in no way limited by this Agreement.

 
2.3  
The Executive agrees to faithfully account to, and to deliver to the Corporation
all money, securities and any other things of value to which the Corporation is
entitled that the Executive may from time to time receive for or on account of
the Corporation.

 
2.4  
The Executive shall (except in the case of illness or accident) devote all of
the Executive’s working time and attention to the Executive’s employment
hereunder.

 

 
- 3 -

--------------------------------------------------------------------------------

 

 
 
 
2.5  
The Executive acknowledges that performance of the Services shall require travel
by the Executive to (i) India, Colombia and Israel from time to time since the
major properties and business operations of the Corporation are  located in
those jurisdictions and (ii) such other countries as the Corporation may have
properties or engage in business operations in the future.  The Executive agrees
that he will spend as much time in those jurisdictions as required to be
effective in advancing the Corporation’s interest. In light of the fact the
business operations of the Corporation are in India, Colombia and Israel and
potentially elsewhere and the Corporation requires the attendance of the
Executive to be in India and other jurisdictions to maintain and develop
relationships, the Corporation agrees to pay for Executive’s trips to India and
other jurisdictions and return and accommodations in India and other
jurisdictions and for one trip to India and return and accommodations in India
for the Executive’s spouse.

 
 
ARTICLE 3
 
 
TERM
 
3.1  
The Executive’s employment under this Agreement shall be for an indefinite term
commencing as of the Effective Date and ending upon termination pursuant to any
of the provisions of Article 5 of this Agreement.

 

 
- 4 -

--------------------------------------------------------------------------------

 



 
 
ARTICLE 4
 
 
REMUNERATION
 

 
Basic Salary

 
4.1  
The Corporation agrees to pay to the Executive a base salary of US $220,000.00
per annum (the “Base Salary”).  The Base Salary may be amended in writing from
time to time by agreement of both the Corporation and the Executive.

 
4.2  
The Corporation also agrees to pay such other compensation and to provide such
other benefits as set out in Schedule “B” (the “Benefits”).

 
4.3  
It is agreed that the Base Salary shall be reviewed annually by the Corporation
and the Executive for each year of this Agreement which review shall be
completed prior to the commencement of the year to which the annual review
applies.  The Base Salary may be adjusted upward following such review as agreed
to by the Corporation and Executive.

 
4.4  
If the annual review does not occur before the commencement of the year to which
the annual review shall apply, the Base Salary payable to the Executive pursuant
to this Agreement shall continue unchanged.

 
4.5  
The Base Salary for each year of the term of this Agreement shall be paid by the
Corporation to the Executive in equal monthly or more frequent instalments, in
arrears, net of any statutory deductions or withholdings, in accordance with the
policy of the Corporation for employees, as amended from time to time.

 

 
- 5 -

--------------------------------------------------------------------------------

 



 

 
Performance Based Bonus

 
4.6  
The Executive shall for each year of employment be entitled to the opportunity
to earn performance based bonus remuneration (“Bonus”) in accordance with the
bonus plan that is to be developed by the CEO and the Board.  The plan shall
form Schedule “C” to this Agreement when finally approved by the Board.

 

 
Stock Options

 
4.7  
The Executive shall be entitled to participate in the 2008 Stock Incentive Plan
and such other equity compensation plans as may be adopted by the Corporation
from time to time.  Subject to the terms of the plan under which the option or
restricted stock may be granted, the Board may grant to the Executive options to
acquire shares of the common stock or restricted stock of the Corporation (the
“Stock Options”) at such times and in such amounts as the Board may in its sole
discretion determine.

 

 
Vacation

 
4.8  
The Executive shall be entitled to take six weeks’ of vacation in each calendar
year.  Such vacation shall be paid vacation and shall not reduce or negatively
impact any compensation otherwise payable to the Executive pursuant to this
Agreement.  For the purpose of calculating accrued but unused vacation time owed
upon termination of the Executive’s employment under this Agreement, vacation
shall be deemed to accrue rateably over the course of the calendar year based on
the number of days during the year during which the Executive was employed under
this Agreement until termination and unused vacation time shall not carry over
to the next year, unless it is approved by the Corporation.  It is understood
the Executive will make himself available as is

 

 
- 6 -

--------------------------------------------------------------------------------

 

 reasonably required while on vacation.
 

 
Reimbursement of Expenses

 
4.9  
The Corporation agrees to reimburse the Executive, in accordance with the
policies of the Corporation in effect from time to time, for all reasonable
business expenses incurred by the Executive in performing the duties of the
Executive’s office and the Services pursuant to this Agreement, including,
without limitation, business promotion, travel, hotel, meals, entertainment and
all other reasonable out-of-pocket expenses actually and properly incurred by
the Executive in connection with the duties of the Executive’s office and the
performance of the Services pursuant to this Agreement.  All claims for
reimbursement by the Executive shall, to the extent reasonable, be supported by
receipts or appropriate statements covering such claims.  These claims must be
submitted to the Corporation in accordance with its expense policy (the “Expense
Policy”).

 
 
ARTICLE 5
 
 
TERMINATION
 

 
Definitions

 
5.1  
In this Article 5, the following terms shall have the following meanings:

 
(a)  
“Cause” shall mean any of the following:

 
(i)  
fraud, theft, dishonesty, misappropriation of the Corporation’s property or
funds, embezzlement, malfeasance, misfeasance or nonfeasance in office which is
wilfully or grossly negligent on the part of the Executive, including,

 

 
- 7 -

--------------------------------------------------------------------------------

 

without limitation, any intentional misrepresentation of any operating results
of the Corporation or any of its Related Entities;
 
(ii)  
the Executive engaging in or committing any criminal or other statutory offence
involving fraud, theft, dishonesty, misappropriation of property or funds,
embezzlement, malfeasance or nonfeasance in office, or which the Board, in its
sole discretion acting reasonably, believes is likely to injure the reputation,
business or business relationships of the Corporation;

 
(iii)  
the Executive’s material violation of any statutory or common law duty of
loyalty to the Corporation or any of its Related Entities;

 
(iv)  
the Executive’s material breach of any of the Executive’s obligations under this
Agreement or material breach of a policy or code of conduct of the Corporation
or any of its Related Entities (including, without limitation, disclosure or
misuse of any confidential or competitively sensitive information or trade
secrets of the Corporation or any of its Related Entities), where such breach,
if curable, is not cured by the Executive within thirty (30) days after receipt
of written notice specifying such breach; or

 
(v)  
the failure to spend an adequate amount of time in India where such failure is
not cured within thirty (30) days after receipt of written notice specifying the
expectations of such further time that the Executive shall spend in India.

 
(b)  
“Good Reason” shall mean any of the following:

 

 
- 8 -

--------------------------------------------------------------------------------

 



 
(i)  
the breach by the Corporation of any obligation to the Executive pursuant to
this Agreement where such breach is not cured by the Corporation within ten (10)
days after the receipt from the Executive of written notice specifying such
breach;

 
(ii)  
the failure of the Corporation to continue the Executive in his position as set
out in this Agreement including his position as an officer of the Corporation,
the removal of the Executive from any of such position with the Corporation or
the material diminution of the Executive’s duties and responsibilities with the
Corporation other than for Cause; or

 
(iii)  
the failure of the Corporation to obtain agreement from a successor to assume
and agree to perform this Agreement or if the Corporation or substantially all
of the assets of the Corporation are sold or if the Corporation is a party to a
merger, amalgamation or any other arrangement and following any such event the
Executive is not offered a comparable position, duties, compensation and
benefits as provided pursuant to this Agreement or if offered, the Executive,
for whatever reason, elects within thirty (30) days to not accept the offer.

 

 
- 9 -

--------------------------------------------------------------------------------

 

 
Termination for Cause or Resignation without Good Reason

 
5.2  
If the Executive’s employment under this Agreement is terminated by the
Corporation for Cause or if the Executive resigns without Good Reason, except as
otherwise provided herein, all obligations to the Executive under this Agreement
shall terminate immediately upon the date of such termination or resignation and
the Executive shall only be entitled to be paid by the Corporation all unpaid
Base Salary and unpaid vacation pay accrued to the date of such termination or
resignation together with any unpaid Bonus actually granted by the Board to the
Executive as at the date of termination or resignation.

 

 
Termination without Cause or for Good Reason

 
5.3  
If the Executive’s employment under this Agreement is terminated other than for
Cause or if the Executive resigns for Good Reason, as applicable, the
Corporation shall:

 
(a)  
within three (3) days of any such termination or resignation, pay to the
Executive:

 
(i)  
all unpaid Base Salary accrued to the date of termination or resignation;

 
(ii)  
all unpaid vacation pay accrued to the date of termination or resignation; and

 
(iii)  
any unpaid Bonus actually granted by the Board to the Executive as at the date
of termination or resignation; and

 
(b)  
within ten (10) days of any such termination or resignation, a lump sum (net of
any statutory deductions or withholdings) equal to eighteen (18) months Base
Salary, which sum shall increase by one (1) month for every year that the
Executive is

 

 
- 10 -

--------------------------------------------------------------------------------

 

 employed from and after January 1, 2011 to a maximum of twenty-four (24) months
to compensate for loss of the Executive’s Base Salary; and
 
(c)  
also within ten (10) days of any such termination or resignation, a lump sum
(net of any statutory deductions or withholdings) equal to 30% of the sum paid
in 5.3 (b) to compensate the Executive for the loss of benefits (the amount set
out in 5.3 (b) and (c) shall collectively be referred to as the “Lump Sum”).

 
5.4  
The Lump Sum shall be paid under Section 5.3 in full satisfaction of any and all
entitlement that the Executive may have to notice of termination or payment in
lieu of notice, severance pay and any other payments to which the Executive may
otherwise be entitled pursuant to any applicable law and the Executive
acknowledges that this provision as to the Lump Sum due in the case of
termination or resignation under Section 5.3 shall apply regardless of the years
of service or any changes to compensation, title or seniority.

 
5.5  
The Corporation shall have no obligation to pay the Lump Sum unless the
Executive executes and delivers to the Corporation a release in the form
attached as Schedule “D” and is in compliance with Articles 8 and 9 hereof.

 

 
Termination on Disability

 
5.6  
In the event of the Disability of the Executive, the Executive’s employment may
be terminated by the Corporation at its sole discretion upon written notice to
the Executive.  In such event, all obligations to the Executive under this
Agreement shall terminate immediately as at the date of termination as set out
in the written notice and within 30

 

 
- 11 -

--------------------------------------------------------------------------------

 

days of the date of termination the Corporation shall pay to the Executive all
unpaid Base Salary and unpaid vacation pay accrued to the date of termination
together with any unpaid Bonus actually granted by the Board to the Executive as
at the date of termination and all other compensation to which the Executive is
entitled under Article 5.3.  Any unpaid Bonus earned by the Executive but not
yet granted by the Board shall be paid to the Executive in accordance with the
policies of the Corporation.  For the purposes of this Agreement, Disability
shall mean the inability of the Executive to perform his duties for ninety (90)
consecutive days, or for a period aggregating ninety (90) days in any period of
twelve (12) months, as a result of physical or mental impairment, illness or
injury, all as determined by a physician qualified to make such determination.
 

 
Termination on Death

 
5.7  
The Executive’s employment shall terminate upon the death of the Executive.  The
date of death shall be the date of termination of employment hereunder.  In such
event, all obligations to the Executive under this Agreement shall terminate as
at the date of termination and within 30 days of the date of termination the
Corporation shall pay to the Executive’s estate all unpaid Base Salary and
unpaid vacation pay accrued to the date of termination and any unpaid Bonus
actually granted by the Board to the Executive as at the date of
termination.  Any unpaid Bonus earned by the Executive but not yet granted by
the Board shall be paid to the Executive’s estate in accordance with the
policies of the Corporation.

 

 
- 12 -

--------------------------------------------------------------------------------

 

 
 
 

 
Stock Options and Benefits on Termination

 
5.8  
All Stock Options issued to the Executive which the Executive has not exercised
and which have not expired as at the date of termination of the Executive’s
employment shall immediately vest and shall be exercisable by the Executive for
the eighteen (18) month period following the termination of the Executive’s
employment unless such length of period is prohibited by regulatory authorities
or securities exchanges on which the Corporation’s securities are listed or
traded and in no event shall the period extend past the expiration date.  Except
in the case where such termination is for Cause or Resignation Without Good
Reason, then only the Stock Options issued to the Executive which have NOT
vested will expire at the date of termination of the Executive’s employment
unless the Board of Directors has made a resolution extending the expiry date on
such unvested options.  All vested options shall be exercisable by the Executive
for the eighteen (18) month period following the termination of the Executive’s
employment. unless such length of period is prohibited by regulatory authorities
or securities exchanges on which the Corporation’s securities are listed or
traded and in no event shall the period extend past the expiration date.

 
5.9  
The Executive shall cease to be entitled to Benefits as at the date of
termination of the Executive’s employment hereunder, unless a later date is
required under applicable statutory law, in which case entitlement shall cease
as at such later date.

 

 
- 13 -

--------------------------------------------------------------------------------

 

5.10  
Notwithstanding anything herein, upon a Change of Control of the Corporation,
the Executive, at his sole option and discretion, within 30 days of a Change of
Control having taken effect, may tender his resignation on 30 days notice to the
Corporation in accordance with Section 5.3 and the Corporation will pay to the
Executive all of the compensation and remuneration due under Section 5.3 in
accordance with timelines therein. A “Change of Control” of the Corporation for
purposes of this Agreement shall mean any of the following events:  (i) any
person or group of persons (within the meaning of the Securities Exchange Act of
1934,) shall have acquired beneficial ownership (within the meaning of Rule
13d-3 promulgated by the Securities and Exchange Commission under the Securities
Exchange Act of 1934,) of 51% or more of the issued and outstanding shares of
capital stock of Corporation having the right to vote for the election of
directors of Corporation under ordinary circumstances; (ii) more than 55% of the
assets of the Corporation are sold in a transaction or series of related
transactions; (iii) the Corporation shall merge with any other person or firm;
(iv) during any period of 12 consecutive calendar months, individuals who at the
beginning of such period constituted the board of directors of Corporation
(together with any new directors whose election by the board of directors of
Corporation or whose nomination for election by the stockholders of Corporation
was approved by a vote of at least two-thirds of the directors then still in
office who either were directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason other than death or disability to constitute a majority of the directors
then in office.

 

 
- 14 -

--------------------------------------------------------------------------------

 



 
 
ARTICLE 6
 
 
KEY MAN INSURANCE
 
6.1  
Each of the Corporation and any of its Related Entities shall have the right to
take out, pay for and maintain in its name life and disability insurance on the
Executive in such amounts as may be determined by the Board or by the Board of
any of its Related Entities from time to time, as applicable, for the sole
benefit of the Corporation and/or any of its Related Entities, as applicable.
Upon reasonable advance written notice to the Executive, the Executive shall
cause the Executive to submit to such physical examinations at the expense of
the Corporation and/or its Related Entities, as applicable, and to supply such
information and sign such documents and otherwise fully co-operate with the
Corporation and/or its Related Entities, as applicable, in order for such
insurance to be obtained at the best rate(s) available in the circumstances.

 
 
ARTICLE 7
 
 
RETURN OF PROPERTY ON TERMINATION
 
7.1  
Upon termination of the Executive’s employment hereunder this Agreement, the
Executive shall within 24 hours of the date of termination, deliver to the
Corporation all books, documents, effects, money, securities, keys, computers,
vehicles and all other data and property of the Corporation then in the
possession, control or custody of the Executive, including without limitation
all originals and copies of all Confidential Information (as defined in Article
8 hereof) that is embodied in any way, whether in physical, electronic,
magnetic, optical or other ephemeral form.

 

 
- 15 -

--------------------------------------------------------------------------------

 

 
 
 
 
ARTICLE 8
 
 
CONFIDENTIALITY AND OWNERSHIP OF INFORMATION
 

 
Definitions

 
8.1  
In this Article:

 
(a)  
“Confidential Information” means all confidential and proprietary information
and facts (including intellectual property) relating to the business and affairs
of the Corporation and its Related Entities, or their respective investors,
clients and suppliers, operators under operating agreements, partners, joint
venturers, and other parties to contracts with the Corporation whether or not
such information or facts:

 
(i)  
are reduced to writing;

 
(ii)  
were created or originated by Executive or an employee; or

 
(iii)  
are designated or marked as “confidential” or “proprietary” or some other
designation or marking.

 
For greater certainty, Confidential Information includes but is not limited to:
 
(iv)  
all business planning, financial, technical and other information;

 
(v)  
computer software of any type or form and in any stage of actual or anticipated
development, and programs and program modules;

 
documents and materials respecting the business and affairs, properties,
prospects, business relationships and contracts; and
 

 
- 16 -

--------------------------------------------------------------------------------

 

 
 
 
(vi)  
all information which becomes known to an employee as a result of the employee’s
employment which the employee, acting reasonably, believes or ought to believe
is confidential or proprietary information from its nature, or from the
circumstances surrounding its disclosure to the employee.

 

 
Use of Confidential Information

 
8.2  
The Executive agrees to maintain in strict confidence all Confidential
Information, notwithstanding that such Confidential Information may also be in
the public domain in  part, and shall take all reasonable precautions to prevent
inadvertent disclosure of any such Confidential Information.  Such Confidential
Information shall, for all purposes, be held by the Executive in a fiduciary
capacity and solely for the benefit of the Corporation and its Related Entities
and in compliance with all applicable laws and policies of the Corporation and
its Related Entities relating thereto.  The Executive will not either during the
term of this Agreement or at any time thereafter, use for the Executive’s own
purpose or disclose, divulge or communicate orally, in writing or otherwise to
any person or persons, or copy, transfer or destroy any Confidential Information
(other than as necessary in carrying out the Executive’s Services or duties on
behalf of the Corporation).

 
8.3  
Nothing in this Article 7 shall preclude the Executive from disclosing or using
Confidential Information at any time if:

 

 
- 17 -

--------------------------------------------------------------------------------

 



 
(a)  
subject to the first sentence of Section 8.2 hereof, such Confidential
Information is available to the public or in the public domain at the time of
such disclosure or use, without breach of this Agreement; or

 
(b)  
disclosure of such Confidential Information is required to be made by any law,
regulation, governmental body, or authority or by court order provided that
before disclosure is made, notice of the requirement is provided to the
Corporation and the Corporation is afforded an opportunity to dispute the
requirement or to seek a protective order.  If in the absence of a protective
order or waiver, the Executive is advised by counsel that disclosure is required
in order to comply with any court order or decree, such disclosure shall be
permitted without any liability hereunder.

 

 
Ownership of Confidential and other Information

 
8.4  
All Confidential Information and all reports, summaries, evaluations, memoranda,
notes, records, papers and other documents, information and data acquired,
compiled, generated, developed or prepared by the Executive pursuant to the
Agreement or arising from the performance of the Executive’s obligations
pursuant to this Agreement, together with all documents, information and data
disclosed to the Executive in order to enable or permit the Executive to perform
his Services, shall be owned by the Corporation and its Related Entities, as
applicable, and shall not be used, copied, published, patented, copyrighted or
disclosed by the Executive without the prior written consent of the Corporation
(other than as necessary in carrying out the Executive’s Services or duties on
behalf of the Corporation).  Nothing in the Agreement shall confer

 

 
- 18 -

--------------------------------------------------------------------------------

 

upon the Executive any right of use, title or interest in the aforesaid
Confidential Information, documents, information and data.  Title to all
Confidential Information, software, modifications, enhancements and data shall
remain exclusively with the Corporation and its Related Entities or their
licensors, as applicable, and the Executive shall not copy, duplicate or remove
from any systems of the Corporation or any of its Related Entities the said
Confidential Information, software, modifications, enhancements or data other
than for the purpose of providing the Executive’s Services.
 
8.5  
Whenever any invention or discovery or information relating to oil and natural
gas prospects, reservoirs, or exploration or drilling opportunities is made or
conceived by the Executive in the course or, or in connection with, or as a
direct result of the performance of the Executive’s obligations pursuant to this
Agreement, the Executive shall furnish the Corporation with complete information
with respect thereto and the Corporation shall have the sole right and authority
to determine the disposition of title to and all rights under any patent
application or patent or information relating to oil and natural gas prospects,
reservoirs, or exploration or drilling opportunities that may result. The
Executive will, at the Corporation’s expense, execute such documents and do all
such further things as may be necessary or proper to enable title to any such
invention or discovery or information relating to oil and natural gas prospects,
reservoirs, or exploration or drilling opportunities to be vested in the proper
owner thereof as determined by the Corporation.

 

 
- 19 -

--------------------------------------------------------------------------------

 


 
Third Parties

 
8.6  
The Executive agrees that any reports, summaries, evaluations, memoranda, notes,
records, papers and other documents, information and data provided to the
Executive by the Corporation where such documents, information and data is the
property of a third party is to be maintained in confidence for the third
party.  Further, the Executive undertakes that if the Corporation requests the
Executive to sign a statement to the effect, including, if applicable, an
agreement to abide by the terms of any confidentiality or like agreement entered
into by the Corporation and any third party, the Executive will do so.

 
8.7  
The Executive agrees not to infringe any patent, copyright, trademark, trade
name or trade secret or other proprietary right of any third party or
restriction on use imposed by any third party.

 

 
In Perpetuity

 
8.8  
The Executive acknowledges and agrees that the obligations under this Article 8
are to remain in effect in perpetuity.

 
 
ARTICLE 9
 
 
CONFLICT OF INTEREST, NON-COMPETE AND NON-SOLICITATION
 

 
No Conflict of Interest

 
9.1  
The Executive represents and warrants that none of the negotiation, entering
into or performance of this Agreement has resulted in or may result in a breach
by the Executive of any agreement, duty or other obligation with or to any third
party,

 

 
- 20 -

--------------------------------------------------------------------------------

 

including, without limitation, any agreement, duty or obligation not to compete
with any third party or to keep confidential the confidential information of any
third party, and there exists no agreement, duty or other obligation binding
upon the Executive that conflicts with the Executive’s obligations under this
Agreement.
 
9.2  
The Executive shall conduct at all times all activities pursuant to or
associated with this Agreement with the highest ethical standards. The Executive
agrees to take all steps to ensure avoidance of all conflicts of interest
between the Executive’s individual interests and the interests of the
Corporation and its Related Entities in the performance of the Services pursuant
to this Agreement.

 
  Non-Solicitation and Non-Compete
 
9.3  
The Executive shall not, without the prior written consent of the Corporation,
throughout the continuance of the Executive’s employment under this Agreement
and for a period of one (1) year following the date of termination of the
Executive’s employment hereunder solicit, raid, entice, encourage or induce,
directly or indirectly, any person who is an employee or consultant of the
Corporation or any of its Related Entities to become an employee or consultant
of a person, corporation or other entity in which the Executive or the Executive
has any interest as a shareholder, lender, director, officer, employee,
consultant or agent.

 
9.4
Executive agrees that the Executive shall not, without the prior written consent
of the Corporation, compete directly or indirectly with the Corporation or any
of its Related Entities with respect to any acquisition, exploration or
development of any crude oil, natural gas or related hydrocarbon interests
within the restricted area named in Schedule

 

 
- 21 -

--------------------------------------------------------------------------------

 

 “A” to this Agreement, as same may be amended in writing from time to time by
the Corporation and the Executive (the said restricted area, as amended from
time to time, being hereinafter referred to as the “Restricted Area”) throughout
the continuance of this Agreement and for a period one (1) year following the
date of termination of this Agreement  As used herein, Related Entities includes
such affiliates of the Corporation and such other corporations, entities and
businesses for which the services of the Executive are to be provided from time
to time, (collectively, the “Related Entities”).
 
9.5
The Executive agrees that the Executive shall not, without the prior written
consent of the Corporation, throughout the continuance of this Agreement and for
a period of one (1) year following the date of termination of this Agreement
engage or participate in, make any financial investment in or become employed by
or act as a consultant to or render advisory or other services to any person,
corporation or other entity in connection with any business activity that
derives or will derive more than 5% of its revenue or projected revenue from the
acquisition, exploration or development of any crude oil, natural gas or related
hydrocarbon interests within the Restricted Area. Nothing herein contained,
however, shall restrict or otherwise preclude the Executive from owning,
participating in or overseeing investments where such investments represent no
more than 3% of the voting securities in any corporation whose stock is listed
on a national securities exchange or actively traded in an over-the-counter
market if the Executive do not actively operate or manage, or participate
actively in the operation or management of, the business in which either is an
investor so long as such business derives or is projected to derive no more than
5% of its revenue or projected revenue from the acquisition, exploration or
development of any crude oil, natural gas or related hydrocarbon interests
within the Restricted Area.

 

 
- 22 -

--------------------------------------------------------------------------------

 

9.6
The Executive acknowledges and agrees, and represents to the Corporation that
the restrictions and obligations imposed on the Executive pursuant to this
Article 9 are, in light of the circumstances, fair and reasonable as to type,
scope and period of time, and are reasonably required for the protection of the
Corporation and its Related Entities and the goodwill associated with the
business of the Corporation and its Related Entities. However, it is the intent
of the Corporation and the Executive that this Agreement be enforceable and
restrict the Executive’s activities only to the extent permitted by applicable
law. Therefore, if any provision of this Article 9 shall be construed to be
illegal, invalid or unenforceable by a court or tribunal of competent
jurisdiction, said illegal, invalid or unenforceable provision shall be deemed
to be amended and shall be construed by the court or tribunal to have the
broadest type, scope and duration permissible under applicable law and if no
validating construction is possible, shall be severable from the rest of the
Agreement, and the validity, legality or enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.

 
9.7
The Executive acknowledges and agrees, that the restrictions imposed on the
Executive pursuant to Article 9 of this Agreement, and the rights and remedies
conferred on the Corporation by this Agreement, (i) are reasonable in time and
territory; (ii) are designated to reasonably protect the Confidential
Information of the Corporation and its Related Entities; (iii) are designed to
eliminate competition which would be unfair to the Corporation and its Related
Entities; (iv) would not operate as a bar to the Executive’s means of support;
(v) are fully required to protect the legitimate interests of

 

 
- 23 -

--------------------------------------------------------------------------------

 

the Corporation and its Related Entities; and (vi) do not confer a benefit on
the Corporation or its Related Entities disproportionate to the detriment to the
Executive or the benefits otherwise afforded to them pursuant to this Agreement.
 


 
 
ARTICLE 10
 
 
REMEDIES
 
10.1  
The Executive acknowledges and agrees that the restrictions and obligations
imposed on the Executive pursuant to Article 8 and Article 9 are, in light of
the circumstances, fair and reasonable as to type, scope and period of time, and
are reasonably required for the protection of the Corporation and its Related
Entities and the goodwill associated with the business of the Corporation and
its Related Entities.  It is the intent of the Corporation and the Executive
that this Agreement be enforceable and restricts the Executive only to the
extent permitted by applicable law.  Therefore, if any provision of Article 8 or
Article 9 shall be construed to be illegal, invalid or unenforceable by a court
or tribunal of competent jurisdiction, said illegal, invalid or unenforceable
provision shall be deemed to be amended and shall be construed by the court or
tribunal to have the broadest type, scope and duration permissible under
applicable law and if no validating construction is possible, shall be severable
from the rest of the Agreement, and the validity, legality or enforceability of
the remaining provisions of this Agreement shall not in any way be affected or
impaired thereby.

 
10.2  
The Executive acknowledges and agrees that the restrictions imposed on the
Executive pursuant to Articles 8 and 9 of this Agreement, and the rights and
remedies conferred on

 

 
- 24 -

--------------------------------------------------------------------------------

 

 the Corporation by this Agreement, (i) are reasonable in time and territory;
(ii) are designated to reasonably protect the Confidential Information of the
Corporation and its Related Entities; (iii) are designed to eliminate
competition which would be unfair to the Corporation and its Related Entities;
(iv) would not operate as a bar to the Executive’s means of support; (v) are
fully required to protect the legitimate interests of the Corporation and its
Related Entities; and (vi) do not confer a benefit on the Corporation or its
Related Entities disproportionate to the detriment to the Executive or the
benefits otherwise afforded to the Executive pursuant to this Agreement.
 
10.3  
The Executive acknowledges and agrees that if the Executive breaches any of the
provisions of Article 8 or Article 9, the Corporation and its Related Entities
may sustain irreparable harm and, therefore, in addition to any other remedies
which the Corporation may have under this Agreement or otherwise, the
Corporation or any of its Related Entities shall be entitled to an injunction
from any court of competent jurisdiction restraining the Executive from
committing or continuing any breach of any provision of Article 8 or Article
9.  The Executive acknowledges that damages at law would not be an adequate
remedy for violation of Article 8 or Article 9 and the Executive therefore
agrees that the provisions of Article 8 or Article 9 may be specifically
enforced against the Executive in any court of competent jurisdiction.  Nothing
herein shall be construed as prohibiting the Corporation or any of its Related
Entities from pursuing any other remedies available for such breach or
threatened breach, including the recovery of damages from the Executive.

 

 
- 25 -

--------------------------------------------------------------------------------

 



 
 
ARTICLE 11
 
 
RESOLUTION OF DISPUTES
 
11.1  
Any controversy or claim arising out of or related to this Agreement or any
breach or alleged breach of any provision of this Agreement shall be submitted
to mediation mediated by a single mediator selected by the parties.

 


 
11.2  
The costs of the mediation shall be borne entirely by the Corporation.  Each
party however, would be responsible for their own legal costs.

 


 
11.3  
In the event that the parties cannot agree upon a mediator within 10 business
days of the date that the controversy or claim arises or is made or in the event
that the claim or controversy cannot be settled forthwith by the parties
following not more than one day of mediation, recourse shall be had to a court
of competent jurisdiction in the Province of Alberta.

 
 
ARTICLE 12
 
 
NOTICES
 
12.1  
All notices, communications and other documents required or permitted to be
served under the Agreement shall be in writing and may be given to or served on
a party to the Agreement by personal delivery, by courier delivery or by
registered mail addressed to the recipient at the address set forth in Schedule
“E” to this Agreement or by facsimile or electronic mail sent to the facsimile
number or e-mail address of the party set forth in

 

 
- 26 -

--------------------------------------------------------------------------------

 


 
Schedule “E” to this Agreement.  In the event that either party wishes to change
either its address or facsimile number or e-mail address pursuant to this
section, such party may do so by service of a notice advising the other party of
such change in accordance with the provisions of this section.

 
12.2  
Any notice, communication, invoice or other document served on a party as
provided herein shall, in the case of personal delivery, delivery by courier,
deliver by registered mail or delivery by facsimile or electronic mail prior to
the close of business on a business day, be deemed to have been received on the
day of delivery or on the day sent if sent by facsimile with written
confirmation of receipt obtained by the sender or on the day sent if sent by
electronic mail, or if not a business day or after the close of business on a
business day, on the business day next following the day of delivery or
confirmed receipt or the day sent, as applicable.  In the event of a postal
dispute or threat of a postal dispute, all notices, communications, invoices and
other documents required or permitted to be served under this Agreement shall be
delivered personally or by courier, facsimile or electronic mail only.

 
 
ARTICLE 13
 
 
GENERAL PROVISIONS
 

 
Entire Agreement

 
13.1  
This Agreement and Stock Option Agreement(s) set forth the entire understanding
of the parties with respect to the subject matter of the respective
agreements  and there are no other terms, conditions, obligations,
representations, warranties or other agreements between the parties with respect
to the subject matter of the respective agreements,

 

 
- 27 -

--------------------------------------------------------------------------------

 

whether written or oral, other than those set forth in the respective
agreements. This Agreement and Stock Option Agreement(s)  each supersede all
prior agreements, negotiations and discussions, whether written or oral,
regarding the subject matter of the respective agreements. The Indemnification
Agreement dated  December 12, 2007 between the Corporation and the Executive
shall survive the execution of this Agreement and remain in full force and
effect in accordance with its terms.
 

 
Time of Essence

 
13.2  
Time shall be deemed to be of the essence of this Agreement.

 

 
Waiver, Amendment

 
13.3  
Except as otherwise provided in this Agreement, no amendment or variation of the
provisions of this Agreement shall be binding on a party unless and until it is
evidenced in writing signed by both parties.

 
13.4  
No failure on the part of either party to enforce compliance with any term or
provision of this Agreement shall be taken as a waiver of any of the terms or
provisions of this Agreement, it being understood that any term or provision of
this Agreement may only be waived by express waiver in writing signed by the
parties. Any waiver so given shall extend only to the particular breach so
waived and shall not affect the validity of any other or future breach. No
exercise or waiver, in whole or in part, of any right or remedy for which
provision is made in this Agreement shall constitute a waiver of any prior,
concurrent or subsequent right or remedy for which provision is made in this
Agreement.

 

 
- 28 -

--------------------------------------------------------------------------------

 



 

 
Invalidity of Provisions

 
13.5  
Subject the Section 10.1 hereof, if any term or provision of this Agreement is
found by a court of competent jurisdiction to be invalid, illegal, contrary to
law or unenforceable, such term or provision shall be deemed to be severed from
this Agreement and shall not affect the validity of any other term or provision
of this Agreement.

 

 
Governing Law

 
13.6  
This Agreement shall be interpreted and construed in accordance with the laws in
force in the Province of Alberta and of Canada applicable therein and the
parties attorn to the jurisdiction of the Alberta Courts with respect thereto.
All proceedings for the enforcement of this Agreement or with respect to this
Agreement shall be commenced in Calgary, Alberta.

 

 
Currency

 
13.7  
All references to sums of money in the Agreement shall be deemed to be
references to American currency, unless expressly indicated otherwise.

 

 
Headings

 
13.8  
The headings of this Agreement (including the Schedules hereto) are inserted for
convenience of reference only and shall not be used in construing or
interpreting any provision of this Agreement.

 

 
- 29 -

--------------------------------------------------------------------------------

 



 

 
Successors and Assigns

 
13.9  
This Agreement shall enure to the benefit of and shall be binding upon the
successors and assigns of the Corporation.

 

 
Survival

 
13.10  
Notwithstanding any other term or provision of this Agreement, whether express
or implied, the provisions of Articles 7, 8, 9 and 10 and this Section 13.10
shall survive the termination of the Executive’s employment hereunder.

 
 
ARTICLE 14
 
 
ACKNOWLEDGEMENT
 
14.1  
The Executive acknowledges that:

 
(a)  
the Executive has had sufficient time to review and consider this Agreement
thoroughly;

 
(b)  
the Executive has read and understands the terms of this Agreement and the
Executive’s obligations hereunder; and

 
(c)  
the Executive has been given an opportunity to obtain independent legal advice,
or such other advice as the Executive may desire, concerning the interpretation
and effect of this Agreement.

 

 
- 30 -

--------------------------------------------------------------------------------

 



 
 
ARTICLE 15
 
 
COUNTERPARTS AND ELECTRONIC TRANSMISSION
 
15.1  
This Agreement may be signed in counterparts and each of such counterparts shall
constitute an original document and such counterparts, taken together, shall
constitute one and the same instrument.

 

 
- 31 -

--------------------------------------------------------------------------------

 



 
15.2  
Transmission by facsimile or by e-mail in Portable Document Format (PDF) of an
executed counterpart of this Agreement shall be deemed to constitute due and
sufficient delivery of such counterpart.

 
IN WITNESS WHEREOF the parties have executed this Agreement as of the date set
forth at the top of the first page of this Agreement.
 

   
GEOGLOBAL RESOURCES INC.
By:
/s/:  Paul B. Miller
 
Name:            Paul B. Miller
 
Title:            President & CEO
   
By:
/s/:  David D. Conklin
 
Name:            David D. Conklin
 
Title:            Director



 

   
/s/:  Allan J. Kent
Witness
ALLAN J. KENT



 


 


 
 



 
 

--------------------------------------------------------------------------------

 

SCHEDULE A
 
JOB DESCRIPTION
 
Vice-President of Finance
 
Reports to:                      President and Chief Executive Officer
 


 
 
1.  
Description of “Services” to be Provided by the Executive

 
 
The Executive will provide services as the Vice-President of Finance. He will
report to the President and Chief Executive Officer (“CEO”) and will maintain
open communication with the Chair of the Board, and the President and CEO. He
will be a “full time” Executive dedicated to the Corporation, subject to the
terms and conditions of the Agreement.
 
 
§  
the primary responsibilities of the Vice-President of Finance will include:

 
 
i)  
planning, developing, directing, controlling, reviewing and overseeing the
accounting, financial, reporting and budgeting functions of the Corporation and
its Related Entities;

 
 
ii)  
working with the Board and the President and CEO of the Corporation in
fulfilling the Board’s oversight responsibilities for the financial reporting
process, the system of internal control over financial reporting, the audit
process and the Corporation’s process for monitoring compliance with laws and
regulations regarding financial, accounting and reporting matters and the
Corporation’s Code of Business Ethics;

 
 
iii)  
arranging financing, debt and/or equity for the Corporation in co-ordination
with the CEO and overseeing the completion of such financings of the
Corporation;

 
 
iv)  
working with the CFO and CEO to develop annual capital commitment and
expenditure budgets for approval by the Board; and

 
 
v)  
working with the CFO, President and CEO to develop annual operating forecasts of
revenue, expenditures, operational results and financial performance in
coordination with the CEO. These forecasts will serve as operating and financial
guidelines and do not require Board approval except for those components
specifically utilized in setting objectives for compensation purposes.

 
 
§  
the primary responsibilities of the Vice-President of Finance will be achieved
through numerous activities, including the following:

 
 
a)  
reviewing significant accounting and assessing their impact on the financial
statements of the Corporation;

 
 
b)  
reviewing with management and with the external auditors the results of any
audit and any issues arising in connection therewith;

 
 
c)  
reviewing all reports and regulatory filings prior to release for accuracy and
completeness;

 
 
d)  
reviewing with management and the external auditors all matters required to be
communicated to the Audit Committee of the Corporation;

 

 
 

--------------------------------------------------------------------------------

 

 


 
 
e)  
considering the effectiveness of the Corporation’s internal control over annual
and interim financial reporting, including information technology security and
control;

 
 
f)  
understanding the scope of the external auditors’ review of internal controls
over financial reporting, and obtaining reports on significant findings and
recommendations, together with management’s response;

 
 
g)  
reviewing the external auditors’ proposed audit scope and approach;

 
 
h)  
reviewing the effectiveness of the system for monitoring compliance with laws
and regulations and the results of management’s investigation and follow-up of
any instances of non-compliance;

 
 
i)  
reviewing the findings of any examination of the financial records of the
Corporation or any of its Related Entities by any regulatory agency;

 
 
j)  
reviewing the process for communicating the Corporation’s Code of Business
Ethics to the Corporation’s personnel and for monitoring compliance therewith;

 
 
k)  
obtaining regular updates from management and Corporation legal counsel
regarding compliance matters;

 
 
l)  
incorporating in all actions honest and ethical conduct, including ethical
handling of actual or apparent conflicts of interest and full, fair, accurate
and timely disclosure of information; and

 
 
m)  
fostering a corporate culture that promotes ethical practices and encourages
individual integrity and social responsibility and developing a working
environment in which all operations and activities of the Corporation and its
Related Entities are conducted in accordance with applicable laws and
regulations, the Corporation’s Code of Business Ethics, sound business practice
and in accordance with the policies and practices approved by the Board.

 
 
§  
the Services will include the promotion of the best interests of the Corporation
in the areas of the world in which the Corporation is active from time to time,
including the identification and presentation of business opportunities to the
Board as they arise from time to time.

 

 
 

--------------------------------------------------------------------------------

 

 
2.  
Consulting Fees Payable for the Initial Term of the Agreement

 
 
2.01           $220,000 U.S. per year.  Overtime shall not be paid for Services
provided by the Executive pursuant to the Agreement.
 
 
2.02           Appropriate medical benefits for the Executive and his family.
 
 
2.03           Other compensation to include a discretionary bonus program as
established or amended from time to time by the Board of Directors of the
Corporation.
 
 
3.
Annual Vacation Entitlement

 
 
six (6) weeks
 
 
4.           Invoicing address of the Corporation
 
GeoGlobal Resources Inc.
 
Suite 200, 625 – 4th Avenue SW
 
Calgary, Alberta  T2P 0K2
 
Attention:  Accounts Payable
 
 
5.
Restricted Area

 
 
The country of India, including, without limitation, all lands thereof, whether
onshore or offshore, controlled by the Government of India under the Directorate
General of Hydrocarbons. The countries of Israel and Colombia and such other
countries as the Corporation may have properties or engage in business
operations in the future.
 
 
6.           Addresses for Services
 
 
Corporation:
 
GeoGlobal Resources Inc.
 
Suite 200, 625 – 4th Avenue SW
 
Calgary, Alberta  T2P 0K2
 
Attention:  Corporate Secretary
 
Facsimile Number:   403-777-9199
 
 
Executive:
 
Allan J. Kent
 
c/o Suite 200, 625 – 4th Avenue SW
 
Calgary, Alberta  T2P 0K2
 
Attention:  Mr. Allan J. Kent
 
Facsimile Number:   403-777-9199
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE B
 
 
Benefits:

 
 The Executive is entitled to the following standard benefits which shall be
consistent with those extended to other Executives:
 
1.  
Participation in the existing Corporation Health plan at the Executive defined
level of CAD $3,000 per year.

 
2.  
Appropriate health insurance for the Executive.

 
3.  
Travel Insurance.

 
4.  
A one time signing bonus of USD $5,000.00 upon the execution of this Agreement.

 


 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE C
 


 
Performance Based Bonus Plan:
 
The Executive will be entitled to an annual performance based bonus.  The bonus
plan will be approved by the Compensation Committee and tied to Corporation and
individual goals and targets as determine in cooperation with the Executive.
 


 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE D
 
FORM OF RELEASE
 
Except as regards the obligation of the Corporation to pay those unpaid amounts
owed under Section 5.3 of the Employment Agreement between the undersigned and
the Corporation made effective  August 17, 2010, the undersigned (the
“Releasor”, which term includes the undersigned’s successors, assigns, heirs,
executors, estate trustees, personal representatives and administrators) in
consideration of the sum of $1.00 and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, hereby remises,
releases and forever discharges GeoGlobal Resources Inc. (the “Corporation”) and
Related Entities and their present and former directors, officers, agents,
servants and employees (the “Releasees”, which term includes their respective
successors, assigns, heirs, executors, estate trustees, personal representatives
and administrators) of and from all actions, causes of action, suits, debts,
dues, accounts, bonds, covenants, contracts, claims and demands whatsoever,
known or unknown, suspected or unsuspected, and without limiting the generality
of the foregoing, in respect of the Releasor’s hiring by, employment with and
termination of employment with the Corporation in respect of claims or
entitlements to salary, vacation pay, leave, benefits, long-term disability
benefits, expenses, overtime pay, notice of termination, pay in lieu of notice
of termination, termination pay or severance pay, wrongful dismissal damages,
whether arising by contract (express or implied), common law, in equity or
pursuant to any statute or regulation of Canada or any Province of Canada
(collectively, the “Claims”) which the Releasor ever had, now has or may
hereafter have against the Releasees, or any of them, for or by reason of, or in
any way arising out of any cause, matter or thing existing up to the date hereof
relating to, or arising directly or indirectly by reason of or as a consequence
of, the Releasor’s employment by the Corporation or any of the Related Entities
 
DATED:                      ●
 

     
Witness
ALLAN J. KENT



 


 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE E
 
Addresses:
 


 
The Executive:
 


 
Allan J. Kent
 
#27, 714 Willow Park Drive SE
 
Calgary, Alberta, T2J 0L8
 


 
Phone:  403.540.1700
 
Email:  allan.kent@cmt.net
 


 


 
The Corporation:
 
GeoGlobal Resources Inc.
 
Attn:  Patti Price
 
Suite 200, 625 – 4th Ave SW
 
Calgary, Alberta, Canada
 
T2P 0K2
 


 
Phone: 403.777.9252
 
Fax:  403.777.9199
 
Email:  patti.price@geoglobal.com
 

 
 

--------------------------------------------------------------------------------

 
